
		110th CONGRESS
		2d Session
		H. R. 2631
		In the Senate of the United
	 States,
		
			September 26 (legislative
		day, September 17), 2008.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 2631) entitled An Act to strengthen efforts in the Department of
		Homeland Security to develop nuclear forensics capabilities to permit
		attribution of the source of nuclear material, and for other purposes.,
		do pass with the following
		Strike out all
	 after the enacting clause and
	 insert:
				
					1.FindingsCongress finds the following:
						(1)The threat of a nuclear terrorist attack on
		  American interests, both domestic and abroad, is one of the most serious
		  threats to the national security of the United States. In the wake of an
		  attack, attribution of responsibility would be of utmost importance. Because of
		  the destructive power of the weapon, there could be little forensic evidence
		  except the radioactive material in the bomb itself.
						(2)Through advanced nuclear forensics, using
		  both existing techniques and those under development, it may be possible to
		  identify the source and pathway of a weapon or material after it is interdicted
		  or detonated. Though identifying intercepted smuggled material is now possible
		  in some cases, pre-detonation forensics is a relatively undeveloped field. The
		  post-detonation nuclear forensics field is also immature, and the challenges
		  are compounded by the pressures and time constraints of performing forensics
		  after a nuclear or radiological attack.
						(3)A robust and well-known capability to
		  identify the source of nuclear or radiological material intended for or used in
		  an act of terror could also deter prospective proliferators. Furthermore, the
		  threat of effective attribution could compel improved security at material
		  storage facilities, preventing the unwitting transfer of nuclear or
		  radiological materials.
						(4)(A)In order to
		  identify special nuclear material and other radioactive materials confidently,
		  it is necessary to have a robust capability to acquire samples in a timely
		  manner, analyze and characterize samples, and compare samples against known
		  signatures of nuclear and radiological material.
							(B)Many
		  of the radioisotopes produced in the detonation of a nuclear device have short
		  half-lives, so the timely acquisition of samples is of the utmost importance.
		  Over the past several decades, the ability of the United States to gather
		  atmospheric samples, often the preferred method of sample acquisition, has
		  diminished. This ability must be restored and modern techniques that could
		  complement or replace existing techniques should be pursued.
							(C)The
		  discipline of pre-detonation forensics is a relatively undeveloped field. The
		  radiation associated with a nuclear or radiological device may affect
		  traditional forensics techniques in unknown ways. In a post-detonation
		  scenario, radiochemistry may provide the most useful tools for analysis and
		  characterization of samples. The number of radiochemistry programs and
		  radiochemists in United States National Laboratories and universities has
		  dramatically declined over the past several decades. The narrowing pipeline of
		  qualified people into this critical field is a serious impediment to
		  maintaining a robust and credible nuclear forensics program.
							(5)Once samples have been
		  acquired and characterized, it is necessary to compare the results against
		  samples of known material from reactors, weapons, and enrichment facilities,
		  and from medical, academic, commercial, and other facilities containing such
		  materials, throughout the world. Some of these samples are available to the
		  International Atomic Energy Agency through safeguards agreements, and some
		  countries maintain internal sample databases. Access to samples in many
		  countries is limited by national security concerns.
						(6)In order to create a sufficient deterrent,
		  it is necessary to have the capability to positively identify the source of
		  nuclear or radiological material, and potential traffickers in nuclear or
		  radiological material must be aware of that capability. International
		  cooperation may be essential to catalogue all existing sources of nuclear or
		  radiological material.
						2.Sense of Congress on
		  international agreements for forensics cooperationIt
		  is the sense of the Congress that the President should—
						(1)pursue bilateral and multilateral
		  international agreements to establish, or seek to establish under the auspices
		  of existing bilateral or multilateral agreements, an international framework
		  for determining—
							(A)the source of any confiscated nuclear or
		  radiological material or weapon; and
							(B)the source of any detonated weapon and the
		  nuclear or radiological material used in such a weapon;
							(2)develop protocols for the data exchange and
		  dissemination of sensitive information relating to nuclear or radiological
		  materials and samples of controlled nuclear or radiological materials, to the
		  extent required by the agreements entered into under paragraph (1); and
						(3)develop expedited
		  protocols for the data exchange and dissemination of sensitive information
		  needed to publicly identify the source of a nuclear detonation.
						3.Responsibilities of
		  Domestic Nuclear Detection Office
						(a)Additional
		  responsibilitiesSection 1902 of the Homeland Security Act of
		  2002 (6 U.S.C.
		  592) is amended—
							(1)by striking (a)
		  Mission;
							(2)in paragraph (9), by
		  striking and at the end;
							(3)by redesignating
		  paragraph (10) as paragraph (14); and
							(4)by inserting after
		  paragraph (9) the following:
								
									(10)develop and implement,
			 with the approval of the Secretary, and in consultation with the Attorney
			 General, the Secretary of Defense, the Secretary of Energy, the Secretary of
			 State, the Director of National Intelligence, and the heads of appropriate
			 departments and agencies, a National Strategy and Five-Year
			 Implementation Plan for Improving the Nuclear Forensic and Attribution
			 Capabilities of the United States Government and the methods,
			 capabilities, and capacity for nuclear materials forensics and attribution,
			 including—
										(A)an investment plan to
			 support nuclear materials forensics and attribution;
										(B)the allocation of roles
			 and responsibilities for pre-detonation, detonation, and post-detonation
			 activities; and
										(C)the attribution of
			 nuclear or radiological material to its source when such material is
			 intercepted by the United States, foreign governments, or international bodies
			 or is dispersed in the course of a terrorist attack or other nuclear or
			 radiological explosion;
										(11)establish, within the Domestic Nuclear
			 Detection Office, the National Technical Nuclear Forensics Center to provide
			 centralized stewardship, planning, assessment, gap analysis, exercises,
			 improvement, and integration for all Federal nuclear forensics and attribution
			 activities—
										(A)to ensure an enduring national technical
			 nuclear forensics capability to strengthen the collective response of the
			 United States to nuclear terrorism or other nuclear attacks; and
										(B)to coordinate and
			 implement the national strategic plan and 5-year plan to improve national
			 forensics and attribution capabilities for all Federal nuclear and radiological
			 forensics capabilities;
										(12)establish a National Nuclear Forensics
			 Expertise Development Program, which—
										(A)is devoted to developing
			 and maintaining a vibrant and enduring academic pathway from undergraduate to
			 post-doctorate study in nuclear and geochemical science specialties directly
			 relevant to technical nuclear forensics, including radiochemistry,
			 geochemistry, nuclear physics, nuclear engineering, materials science, and
			 analytical chemistry; and
										(B)shall—
											(i)make available for undergraduate study
			 student scholarships, with a duration of up to 4 years per student, which shall
			 include, if possible, at least 1 summer internship at a national laboratory or
			 appropriate Federal agency in the field of technical nuclear forensics during
			 the course of the student’s undergraduate career;
											(ii)make available for
			 graduate study student fellowships, with a duration of up to 5 years per
			 student, which shall—
												(I)include, if possible, at least 2 summer
			 internships at a national laboratory or appropriate Federal agency in the field
			 of technical nuclear forensics during the course of the student’s graduate
			 career; and
												(II)require each recipient
			 to commit to serve for 2 years in a post-doctoral position in a technical
			 nuclear forensics-related specialty at a national laboratory or appropriate
			 Federal agency after graduation;
												(iii)make available to
			 faculty awards, with a duration of 3 to 5 years each, to ensure faculty and
			 their graduate students have a sustained funding stream; and
											(iv)place a particular emphasis on
			 reinvigorating technical nuclear forensics programs;
			 and
											.
							(b)Joint Interagency
		  Annual Reporting Requirement to Congress and the President
							(1)In
		  generalSection 1907(a)(1) of the Homeland Security Act of 2002
		  (6 U.S.C. 596(a)(1)) is amended—
								(A)in subparagraph (A)(ii),
		  by striking and at the end;
								(B)in subparagraph (B)(iii),
		  by striking the period at the end and inserting ; and;
		  and
								(C)by adding at the end the
		  following:
									
										(C)the Director of the
			 Domestic Nuclear Detection Office and each of the relevant Departments that are
			 partners in the National Technical Forensics Center—
											(i)includes, as part of the
			 assessments, evaluations, and reviews required under this paragraph, each
			 relevant agency’s activities and investments in support of nuclear forensics
			 and attribution activities;
											(ii)attaches, as an appendix
			 to the Joint Interagency Annual Review, the most current version of the plan
			 required under section 1902(a)(10); and
											(iii)after March 31 of each
			 year, funds allocated for activities authorized under section 1902 are not
			 spent until the submission to Congress of the report required under subsection
			 (b).
											.
								
	
		
			
			Secretary
		
	
	
	